Case 2:19-cv-00333-JRG-RSP Document 42 Filed 04/20/20 Page 1 of 1 PageID #: 554



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

ARBOR GLOBAL STRATEGIES LLC,                     §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §          Case No. 2:19-cv-00333-JRG-RSP
SAMSUNG ELECTRONICS CO., LTD.                    §
SAMSUNG ELECTRONICS AMERICA,                     §
INC., and SAMSUNG SEMICONDUCTOR,                 §
INC.,                                            §
                                                 §
              Defendants.                        §

                                              ORDER

        The Magistrate Judge previously entered his Report & Recommendation (“R&R”) Dkt.

 No. 31), which recommended denying Defendants Samsung Electronics Co., Ltd. Samsung

 Electronics America, Inc., and Samsung Semiconductor, Inc.’s (together, “Samsung”) Motion to
   .
 Dismiss for Lack of Standing (“Motion”). (Dkt. No. 22). Samsung has now filed an Objection to

 that R&R (“Objection”). (Dkt. No. 36)

        After consideration of the briefing on Samsung’s Motion, the R&R, and Samsung’s

 Objection, the Court concludes that the objections are without sufficient merit. For that reason and

 the other reasons stated within the R&R, the Court agrees with the conclusion reached within the

 R&R. The Objection is OVERRULED, and the Magistrate Judge’s R&R is therefore ADOPTED.

      So ORDERED and SIGNED this 20th day of April, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
